Citation Nr: 9900941	
Decision Date: 01/14/99    Archive Date: 01/22/99

DOCKET NO.  96-48 922A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for left 
ear hearing loss.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. McCormack, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1942 to 
October 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a Department of Veterans Affairs (VA) Reno Regional 
Office (RO) July 1996 rating decision which denied service 
connection for bilateral hearing loss and tinnitus, and 
increased the rating for the veterans service-connected 
otitis media of the left ear from 0 to 10 percent disabling.

By October 1996 rating decision, the RO continued the 
previous denial of service connection for bilateral hearing 
loss, granted service connection for tinnitus, and assigned 
it a 10 percent rating.

At his December 1996 hearing, the veteran withdrew his claim 
of service connection for a right ear hearing loss.  Thus, 
the Board will proceed below in accordance with the veterans 
express wishes.  38 C.F.R. § 20.204 (1998).

A review of the claims folder reveals that by December 1994 
rating decision the RO originally denied the veterans claim 
of service connection for bilateral hearing loss.  The 
veteran did not initiate a timely appeal with the ROs 
decision and it became final.  38 U.S.C.A. § 7105.  A 
previously denied claim may not be reopened in the absence of 
new and material evidence.  38 U.S.C.A. § 5108.  However, in 
the July 1996 rating decision, it appears that the RO did not 
specifically address the issue of whether new and material 
evidence had been submitted to reopen the veterans claim of 
service connection for bilateral hearing loss, but rather 
addressed the issue entirely on the merits.

The U.S. Court of Veterans Appeals (Court) has held that the 
Board does not have jurisdiction to consider a claim which 
has been previously adjudicated unless new and material 
evidence has been submitted.  Thus, as a preliminary matter, 
the Board must first determine whether new and material 
evidence has been submitted before proceeding to decide a 
case on the merits, making the RO determination in that 
regard irrelevant.  Barnett v. Brown, 8 Vet. App 1 (1995).  
Accordingly, the issue currently in appellate status is as 
set forth on the title page of this decision.

It is noted that, while the Board is now considering the 
veteran's claim of service connection for left ear hearing 
loss on grounds different from the RO, he has not been 
prejudiced by this action.  First, the RO, in previously 
considering the claim on its merits, actually accorded the 
veteran greater consideration than was warranted under the 
circumstances.  Second, the cover letter which accompanied 
the December 1994 rating decision shows that the veteran was 
furnished with VA Form 4107 which advised him of his 
procedural and appellate rights.  Third, by April 1996 
letter, the RO explained to the veteran, in clear fashion, 
the concept of finality and the legal requirements for 
reopening his previously denied claim of service connection 
for bilateral hearing loss.  Thus, he was on notice of the 
substance of the governing law and regulations pertaining to 
his claim, and the Board concludes that he has not been 
prejudiced by the actions of the RO or the Board in this 
case.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


FINDINGS OF FACT

1.  The RO denied service connection for left ear hearing 
loss in December 1994; he was notified of the denial by 
letter in December 1994 and did not file a timely appeal.

2.  Additional evidence submitted since the December 1994 
rating decision is both cumulative and redundant of evidence 
considered previously by the RO, and it does not bear 
directly on the specific matter under consideration; it is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSION OF LAW

As the evidence received since the ROs December 1994 denial 
of the claim of service connection for left ear hearing loss 
is not new and material, the decision is final and the claim 
is not reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.104, 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (West 1991).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).

In the case of any veteran who served for 90 days or more 
during a period of war, an organic disease of the nervous 
system (sensorineural hearing loss) becoming manifest to a 
degree of 10 percent or more within one year from the date of 
separation from such service, shall be considered to have 
been incurred in or aggravated by such service, even when 
there is no record of evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1110, 
1112, 1113 (West 1991);  38 C.F.R. § 3.307, 3.309 (1998).

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The 
determination of whether the veterans impaired hearing 
amounts to a disability for VA compensation purposes is 
governed by 38 C.F.R. § 3.385, which states that hearing loss 
will be considered to be a disability when the threshold 
level in any of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz is 40 decibels or greater; or the thresholds for 
at least three of these frequencies are 26 decibels or 
greater; or speech recognition scores are less than 94 
percent.  

If the record shows evidence of in-service acoustic trauma 
and in-service audiometric results indicate an upward shift 
in tested thresholds, and if post-service audiometric testing 
results meet the requirements of 38 C.F.R. § 3.385, rating 
authorities must consider whether there is a medically sound 
basis to attribute the post-service findings to the injury in 
service, or whether they are more properly attributable to 
intercurrent causes.  Hensley, 5 Vet. App. at 159.

Following notification of an initial review and determination 
by the RO, a notice of disagreement must be filed within one 
year from the date of mailing of notification, followed by a 
timely substantive appeal; otherwise, the determination 
becomes final and is not subject to revision absent new and 
material evidence.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 3.104(a) (1998).  If new and material evidence is presented 
as to a claim previously disallowed, the Secretary shall 
reopen the claim and review the former disposition of the 
claim.  38 U.S.C.A. § 5108 (West 1991).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).  
This definition of new and material evidence has recently 
been endorsed by the U.S. Court of Appeals for the Federal 
Circuit.  See Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998).

In December 1994, the RO denied the veterans claim of 
service connection for left ear hearing loss.  In denying 
service connection, the RO indicated that the veterans 
service medical records did not reveal any treatment for a 
left ear hearing loss.  It further indicated that VA 
outpatient treatment records showed that he did not have a 
left ear hearing loss until many years following his 
discharge from active service.

The relevant evidence which was of record at the time of the 
December 1994 rating decision will be briefly summarized as 
follows:  The veterans service medical records show that he 
was seen with complaints of left ear pain in December 1942.  
However, these records do not show that he had a left ear 
hearing loss on 1945 service separation examination, on VA 
examination in February 1947, or on private medical 
examination in January 1949.  

Treatment records, dated September 1993 to October 1994, from 
the Las Vegas VA Outpatient Clinic (OPC) show that in 
December 1993 auditory thresholds at 500, 1,000, 2,000, 
3,000, and 4,000 Hertz were 25, 30, 30, 55 and 60, 
respectively in the left ear.  Speech discrimination was 100 
percent correct in the left ear.  The diagnosis was moderate 
to severe sensorineural hearing loss of the left ear.

Evidence added to the record since the ROs December 1994 
rating decision is as follows:  Treatment records, dated 
February 1995 to April 1996, from the Las Vegas VAOPC showing 
that in January 1996, auditory thresholds at 500, 1,000, 
2,000, 3,000, and 4,000 Hertz were 20, 25, 25, 35 and 50, 
respectively, with speech discrimination of 100 percent 
correct in the left ear, and a diagnosis of mild to moderate 
sensorineural left ear hearing loss; a May 1996 VA medical 
examination showing that he reported a perforated left 
eardrum in 1942, an infection shortly thereafter, and a 
diagnosis of perforated left tympanic membrane; a June 1996 
VA audiology report, showing that he reported a perforated 
left eardrum in 1942, that he first noticed left ear hearing 
loss about 10 years prior to that examination, and auditory 
thresholds at 500, 1,000, 2,000, 3,000, and 4,000 Hertz of 
20, 35, 30, 45 and 60, respectively, with speech 
discrimination of 96 percent correct in the left ear.  

Also added to the record recently is a June 1996 letter from 
J. Lubritz, M.D., indicating that the veteran reported 
incurring a left ear infection in 1942, and that he had been 
having problems with left ear infections and drainage ever 
since.  Dr. Lubritz further indicated that the veteran was 
suffering from chronic left ear disease.

In August 1996, the Las Vegas VAOPC indicated that medical 
records of treatment of the veteran for the period from 1949 
to 1950 could not be located.

At a hearing in December 1996, the veteran testified that he 
sustained a perforated left ear drum from a bomb which 
exploded near his ship when he landed on Guadalcanal in 1942; 
that he incurred a left ear infection two weeks later; that 
he had not experienced a left ear hearing loss at the time of 
the in-service incidents; and that he currently had a left 
ear hearing loss and had worn a left ear hearing aid for the 
past two years.

On review of the foregoing, it is apparent that the veteran 
has not presented new and material evidence to warrant a 
reopening of his claim of service connection for left ear 
hearing loss.  The treatment records, dated in February 1995 
to April 1996, from the Las Vegas VAOPC are new in that they 
show that the veteran had a left ear hearing loss pursuant to 
38 C.F.R. § 3.385 in December 1993.  However, they are not 
probative as they are relate only to the nature of his left 
ear hearing loss several decades after his separation from 
active service.  In addition, these records are essentially 
cumulative as the fact that he had a left ear hearing loss 
pursuant to 38 C.F.R. § 3.385 was known by the RO at the time 
of the prior denial.

The VA medical examination report, dated in May 1996, is new 
as it was not of record at the time of the prior denial.  
However, it is not material as it relates only to the 
veterans perforated left tympanic membrane, and does not 
demonstrate that he had a left ear hearing loss of active 
service origin.

The June 1996 VA audiological examination report is new, but 
it is not probative as it does not establish that his left 
ear hearing loss was related to his period of active service.  
In addition, this report is cumulative as the fact that the 
veteran had a left ear hearing loss pursuant to 38 C.F.R. 
§ 3.385 was known by the RO at the time of the prior denial.  
Moreover, the veterans statements to the examiner regarding 
the history of the left ear hearing loss were reiterative of 
those expressed and known at the time of the prior denial.

The June 1996 letter from Dr. Lubritz, while new, as it was 
not of record at the time of the prior denial, is not 
probative as it relates only to the veterans chronic left 
ear disease.  In addition, it is not material as it does not 
show that the veteran had a left ear hearing loss that is of 
service origin.

The August 1996 negative response from the Las Vegas VAOPC 
regarding the ROs request for treatment records of the 
veteran for the years 1949 to 1950, is not probative as it 
shows only that medical records of the veteran for this 
period could not be located.

The veterans testimony at his December 1996 hearing as to 
how his left ear hearing loss was related to service is new 
in that it provides greater detail as to how he claims his 
hearing loss was incurred; however, it is also essentially 
cumulative as he merely again expressed his belief that his 
left ear hearing loss resulted from a bomb which exploded 
near his ship in World War II and from a left ear infection 
occuring shortly thereafter.  These beliefs were known at the 
time of the prior denial.  In addition, as a layman, the 
veteran is not competent to give an opinion on a matter 
requiring medical knowledge or experience, such as the 
etiology or date of onset of his left ear hearing loss.  
Espiritu v. Derwinski, 2 Vet. App. 31 (1991).

The Board is sympathetic to the veteran and understands his 
sincere belief that his left ear hearing loss is related to 
service; yet, the additional evidence submitted since the 
December 1994 rating decision is regrettably both cumulative 
and redundant of evidence considered previously, and it is 
neither probative nor competent concerning the material 
matters of the claim which was previously denied.  The 
new evidence submitted is not material because by 
itself or in connection with evidence previously assembled it 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.  Therefore, the Board 
finds that the evidence submitted is not new and material 
and the claim is not reopened.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).


ORDER

New and material evidence not having been submitted, the 
application to reopen a claim of service connection for left 
ear hearing loss is denied.



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board granting less 
than the complete benefit, or benefits, sought on appeal is 
appealable to the U.S. Court of Veterans Appeals within 120 
days from the date of mailing of notice of the decision, 
provided that a Notice of Disagreement concerning an issue 
which was before the Board was filed with the agency of 
original jurisdiction on or after November 18, 1988.  
Veterans' Judicial Review Act, Pub. L. No. 100-687, § 402, 
102 Stat. 4105, 4122 (1988).  The date which appears on the 
face of this decision constitutes the date of mailing and the 
copy of this decision which you have received is your notice 
of the action taken on your appeal by the Board.
- 2 -
